Citation Nr: 1815092	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-31 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for asbestosis. 

2.  Entitlement to an initial compensable rating for left ear hearing loss. 

3.  Entitlement to a rating in excess of 40 percent for bladder cancer.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 30, 2007.


REPRESENTATION

Veteran represented by:	Michael Kelley, Esq.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In October 2014, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript is of record.  The Veteran was afforded the opportunity for a new videoconference hearing and was scheduled for a November 2017 hearing.  The Veteran did not attend his Board hearing.  As a matter of law, his failure to report without good cause acts as a withdrawal of his hearing request.  38 C.F.R. § 20.704 (2017).  

The Veteran was granted TDIU effective September 30, 2007 in a December 2017 rating decision; however in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As the Veteran's claim for an increased rating for his bladder cancer goes back to November 20, 2002, the Board has considered a TDIU claim prior to the September 30, 2007 grant as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue on appeal.
The issues of an increased rating for hearing loss and bladder cancer, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected erectile dysfunction is manifested by loss of erectile power without deformity.

2.  Prior to December 6, 2017, pulmonary function testing (PFT) revealed forced vital capacity (FVC) no worse than at least 75 percent predicted or DLCO of at least 66 percent predicted; the evidence of record did not show that the Veteran had cor pulmonale, pulmonary hypertension or required outpatient oxygen therapy.

3.  From December 6, 2017, an echocardiogram showed pulmonary hypertension. 

4.  In a final Board decision, dated in April 1984, the Board denied the Veteran's claim for service connection for a seizure disorder.

5.  Evidence submitted since the April 1984 Board decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Prior to December 6, 2017, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected asbestosis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.96, 4.97, Diagnostic Code 6833 (2017).

2.  From December 6, 2017, the criteria for a 100 percent disability rating for asbestosis have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.96, 4.97, Diagnostic Code 6833 (2017).

3.  Throughout the appeal period, the criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.115b, Diagnostic Code 7522 (2017).

4.  The April 1984 Board decision that denied the Veteran's claim for service connection for a seizure disorder is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 20.1100 (1983).

5.  Since the April 1984 Board decision, new and material evidence has not been received, and the claim of entitlement to service connection for a seizure disorder is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating for Asbestosis

The Veteran's service-connected asbestosis is rated under Diagnostic Code 6833.  

Diagnostic Code 6833 is rated under the General Rating Formula for Interstitial Lung Disease.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent disability rating is warranted for FVC of 75- to 80-percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  A 30 percent disability rating is warranted for FVC of 65- to 74-percent predicted, or DLCO (SB) of 56- to 65-percent predicted.  A 60 percent disability rating is warranted for FVC of 50- to 64- percent predicted, or DLCO (SB) of 40- to 55-percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent disability rating is warranted for FVC of less than 50-percent predicted, or DLCO (SB) less than 40- percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2017).

With respect to DLCO (SB) testing, 38 C.F.R. §4.96(d)(2) (2017) states that if this "test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case."  

In the instant case, in September 2012, the Veteran was afforded a respiratory examination.  The examiner noted the Veteran had no cardiopulmonary complications.  The Veteran reported he had a near constant dry cough. 

October 2012 testing showed FVC readings at 91% pre-bronchodilator and 91% post-bronchodilator.  DLCO readings were 81% pre- and post-bronchodilator.  

In July 2013, the Veteran was afforded a respiratory examination.  The examiner noted the Veteran had no cardiopulmonary complications.  In August 2013, testing indicated an FVC of 91% predicted pre-bronchodilator and 93% predicted post-bronchodilator and 92% DLCO pre- and post-bronchodilator.  The examiner reported that DLCO was a more accurate indicator of the Veteran's condition.

In his September 2013 notice of disagreement, the Veteran stated his lungs were spotted with nodules.  

During a December 2016 VA examination, the Veteran described intermittent episodes of shortness of breath (approximately twice per week).  He used a daily Flovent (fluticasone) inhaler.  Pre-bronchodilator FVC was 94% predicted and post-bronchodilator was 89% predicted.  DLCO was 67% predicted pre-bronchodilator.  

March 2017 pulmonary testing at Lowell General showed an FVC of 83% predicted pre-bronchodilator and 84% predicted post-bronchodilator.

On December 6, 2017, an echocardiogram at Lowell General showed that the Veteran had moderate pulmonary hypertension.  

Based on the finding of pulmonary hypertension on December 6, 2017, the Board finds that a 100 percent disability rating is assigned for asbestosis from that date.  

Upon review of the evidence of record prior to December 6, 2017, the Board concludes that a disability rating in excess of the 10 percent currently assigned is not warranted for the Veteran's service-connected asbestosis.  As noted above, for the next highest disability rating of 30 percent, FVC of 65-74 percent predicted is required.  None of the FVC readings meet this criteria.  The lowest DLCO reading was 67% even when considering it was pre-bronchodilator; this would not qualify for a 30 percent disability rating either.  Pursuant to 38 C.F.R. §4.96(d) (2017) (titled "Special provisions regarding evaluation of respiratory conditions"), post-bronchodilator PFT results are to be used when "applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes."  See 38 C.F.R. §4.96(d)(5) (2017).  As the December 2016 post-bronchodilator results were poorer than the pre-bronchodilator results the 2016 pre-bronchodilator results are to be used for rating purposes.  Regardless, none of the test results either pre-or post-bronchodilator throughout the appeal period for the Veteran's FVC or DLCO readings would warrant a 30 percent or higher rating at any point during the appeal period.  

With respect to the alternative criteria for a higher disability rating under the 60 percent and 100 percent disability rating criteria that reference maximum exercise capacity test results, no such results are of record.  The Board observes that, in revising the current schedule of ratings for the respiratory system, VA noted that the regulations did not require that a maximum exercise capacity test be conducted in every case.  71 Fed. Reg. 52457-01 (Sept. 6, 2006).  Notably, VA stated that the test was not routinely conducted, was not available in some medical facilities and that if no maximum exercise capacity test is of record, the regulation directs that evaluation be based on the alternative criteria (which have been discussed above and further below).  See id.  As such, there is no issue with the adequacy of the Veteran's VA examinations for not conducting a maximum exercise capacity test.  Lacking any maximum exercise capacity test results, a higher rating under this alternative criteria is not warranted.      

With respect to the alternative criteria under the 100 percent disability rating criteria of cor pulmonale, pulmonary hypertension or requires outpatient oxygen therapy, the VA examination reports specifically noted that the Veteran did not suffer from cor pulmonale, pulmonary hypertension or require outpatient oxygen therapy prior to December 6, 2017.  Outpatient clinical records do not contradict these findings.  As such, a higher rating under this alternative criteria is also not warranted.  

Further staged ratings are not warranted in this case, as the Veteran has had a stable level of symptomatology prior to December 6, 2017, when objective evidence of pulmonary hypertension was first shown.  All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 10 percent for the Veteran's service-connected asbestosis prior to December 6, 2017.  To the extent that the Veteran argued that the nodules in his lungs should be considered, any resulting symptomatology due to these nodules, including difficulty breathing, is factored into the rating criteria.  As such, entitlement to an increased rating in excess of 10 percent prior to December 6, 2017 for the Veteran's service-connected asbestosis is denied.  38 U.S.C. § 1155 (2017); 38 C.F.R. §§ 4.1, 4.96, 4.97, Diagnostic Code 6833 (2017).

Increased Rating for Erectile Dysfunction

The Veteran was initially granted service connection for erectile dysfunction in a February 2017 rating decision.  A noncompensable evaluation was assigned, effective November 20, 2002.  This decision also granted the Veteran special monthly compensation based on loss of use of a creative organ, effective November 20, 2002.  The Veteran maintains that he is entitled to a compensable evaluation for erectile dysfunction.

To obtain a compensable rating under Diagnostic Code 7522 deformity of the penis with loss of erectile power must be demonstrated. 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017). 

In the instant case, it is undisputed that the Veteran has loss of erectile power. Multiple treatment records from Merrimack Urology note difficulty with erection, and diminished sexual drive.  What remains to be determined is whether the Veteran also has a penile deformity. 

A deformity is a "distortion of any part or general disfigurement of the body." Dorland's Illustrated Medical Dictionary 481 (30th ed. 2003).  Private treatment records and VA examination reports reveal normal genitalia, penis, and testicles.  

A December 2016 VA medical examination noted that the penis, testis, and epididymis were not examined per Veteran's request and the Veteran reported normal anatomy with no penile deformity or abnormality.

The Veteran in the instant case has not articulated any theory of entitlement to a higher rating, including any contentions that he has a penile deformity.  

The Board has also considered whether a compensable rating is warranted under any alternative Diagnostic Codes.  Removal of the glans, removal of the testes, or removal of half or more of the penis is not shown.  38 C.F.R. § 4.115b, Diagnostic Codes 7521, 7524 (2017).  Hence, a compensable rating under alternative provisions is not warranted. 
The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that symptoms of the Veteran's erectile dysfunction have not undergone any significant increase or decrease so as to warrant a compensable rating at any time during the appeal period as the medical evidence of record does not demonstrate any penile deformity.  Accordingly, staged ratings are not warranted.

New and Material Evidence of Seizure Disorder

Final decisions may only be reopened on the basis of new and material evidence. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In the instant case, prior to the April 1984 Board decision denying service connection, evidence of record includes service treatment records noting he had passed out one time, and another time that he fainted after at tetanus shot.  Treatment records from after service reported that he had a grand mal seizure in July 1980 at St. John's Hospital and complained of fainting spells.  He was also treated at Lowell Hospital for complaints of syncope and nausea in August 1981, and the hospital noted an allergy to Demerol.  A physician in September 1981 noted that he was not adequately able to explain the Veteran's symptoms as in some regard they were typical of epileptic seizures and in other ways they were typical of syncopal spells.  The Board denied the Veteran's claim for entitlement to service connection for a seizure disorder noting that the Veteran's fainting spells or syncope during and after service had occurred in conjunction with certain medicals, physical or mental stress including blood, and that the existence of an organic pathology to which syncope may be attributable has not been established.  

The Veteran has submitted no evidence since the final decision in April 1984 other than VA medical center (VAMC) treatment records noting the Veteran's self- reported history of seizures with a notation in the medical history of "states ? seizures."  There is no indication when these self-reported seizures took place, including whether they took place after the seizures considered in the April 1984 Board decision.  The Veteran has submitted no evidence of treatment for syncope or seizures since the April 1984 Board decision.  He has not provided any evidence that he has a current seizure disorder, nor has he articulated a theory on how any claimed seizures may be related to service. 

None of the newly submitted evidence shows that the Veteran has a current seizure disorder or that this seizure disorder is related to his military service, which were previously unsubstantiated elements of the claim.  The Board finds that the evidence received since the last final decision is cumulative of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the claim. Accordingly, having determined that new and material has not been submitted, the Veteran's claim for service connection for a seizure disorder is not reopened.


ORDER

Entitlement to a rating in excess of 10 percent for asbestosis prior to December 6, 2017, is denied.

Entitlement to a 100 disability rating for asbestosis from December 6, 2017, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

New and material evidence not having been received, the application to reopen a claim for service connection for a seizure disorder is denied.


REMAND

The Veteran underwent VA examinations for his bladder and hearing loss in February 2018, which were not reviewed by the AOJ in a supplemental statement of the case.  See 38 C.F.R. § 19.31.  Furthermore, while the Veteran was granted TDIU effective September 30, 2007, his claim was received during his increased rating appeal for his bladder, which goes back as far as November 20, 2002.  Therefore the issue of TDIU prior to September 30, 2007 should also be addressed by the AOJ.  

Accordingly, the case is REMANDED for the following actions:

After completing any necessary development, the AOJ must re-adjudicate the issues of an increased rating for bladder cancer, an increased rating for left ear hearing loss, and TDIU prior to September 30, 2007.  If the benefits sought on appeal remain denied, the AOJ must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


